Exhibit 10.1
 


THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF
ANY STATE AND WILL BE OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THESE LAWS BY VIRTUE OF THE COMPANY’S INTENDED
COMPLIANCE WITH SECTIONS 3(B), 4(1) AND 4(2) OF THE SECURITIES ACT OF 1933, AS
AMENDED.  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY ANY REGULATORY
AUTHORITY.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 24th day of
December, 2014, by and among CREXENDO, INC., a Delaware corporation (the
“Company”) and Steven G. Mihaylo, as Trustee of The Steven G. Mihaylo Trust (As
Restated) dated December 13, 2001. (“Purchaser”).
 
Background:


Purchaser desires to purchase from the Company, and the Company desires to sell
to Purchaser, 1,449,275 shares (one million two hundred ninety nine thousand
five hindered and forty five) of the Company’s common stock (the “Shares”) at an
aggregate purchase price of $2,000,000 (Two Million Dollars) (the “Purchase
Price”).


In addition Purchaser shall be provided 500,000 (Five Hundred Thousand) warrants
to purchase Common Stock of the Company.


Agreement:


NOW, THEREFORE, in consideration of the covenants set forth herein, and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser and the Company hereby agree as follows:
 
    1.           Purchase of and Sale of Shares.  On the terms and subject to
the conditions set forth in this Agreement, Purchaser agrees to purchase from
the Company at the Closing (as defined below), and the Company agrees to sell to
Purchaser at the Closing, 1,449,275 Shares of Company common stock at a total
purchase price of $2,000,000 (Two Million Dollars) or $1.38 (one dollar and
thirty eight cents) per Share. The share price is calculated using the average
closing price listed for the Company’s Common Stock on a National Market
Exchange for the five days to including December 23, 2014 (“Stock Price”)
 
    2.           Warrants.   As an inducement to purchase the Common Shares of
Stock from the Company Purchaser shall receive 500,000 (Five Hundred Thousand)
warrants purchasing common stock of the Company. The warrants will have a strike
price equal to the Stock Price of $1.38 per share the warrants will have a term
of 5 (five) years.  The warrants shall be entitled upon surrender with a
subscription form allowing Purchaser to purchase from the Company, up to a
maximum of 500,000 fully paid and non-assessable shares of the Company’s Common
Stock, $0.001 par value. The warrants will contain standard limitations and
representations. Further the Company shall be entitled upon it determining that
it requires cash to meet liquidity needs for a period of 2 (two) years from the
date of this Agreement to require Purchaser to exercise up to 500,000 (five
hundred thousand) of the Warrants to provided cash to the Company.


 
1

--------------------------------------------------------------------------------

 
   
    3.           Closing.  The closing of such purchase and sale of the Shares
(the “Closing”) shall take place on December 24, 2014 at the offices of the
Company, 1615 South 52nd Street, Tempe, Arizona 85281, at 8:00 a.m. Arizona
Mountain Time, or at such other time and place as Purchaser and the Company
mutually agree upon orally or in writing.  The Closing may be completed by a
personal meeting or by an exchange of signature pages, certificates and other
documents through the mail or by similar means.  Promptly following the Closing,
the Company shall prepare (or cause to be prepared) and deliver to Purchaser a
stock certificate evidencing the Shares.  Within three days of Closing,
Purchaser shall deliver to the Company the Purchase Price, which price shall be
paid by either wire transfer to an account specified by the Company or by check.
 
    4.           Disclosure of Information.  Purchaser acknowledges and
represents that all books, records and documents of the Company relating to the
purchase and sale of the Shares have been and remain available for inspection by
Purchaser upon reasonable notice.  By his signature below, Purchaser confirms
that all documents requested have been made available, and that Purchaser has
been supplied with all of the additional information concerning the Company and
the purchase and sale of the Shares that has been requested by him.  Purchaser
represents that he has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the purchase and sale of
the Shares and the business, properties, prospects and financial condition of
the Company.  The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 4 of this Agreement or
the right of Purchaser to rely thereon.  Purchaser is the Chairman of the Board
and Chief Executive Officer of the Company, and represents and warrants that he
possesses all information necessary to assess the merit and risks of the
purchase and ownership of the Shares.
 
    5.           Representations and Warranties of the Company.  The Company
hereby represents and warrants to Purchaser that:


(a)           Organization, Good Standing and Corporate Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as presently conducted and as proposed to be conducted.


(b)           Capitalization.  The authorized capital of the Company consists,
immediately prior to the Closing, of 25,000,000 (Twenty Five Million) shares of
common stock, 11,375,371 shares of which are issued and outstanding immediately
prior to the Closing.


(c)           Authorization.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution, delivery and performance of all obligations of the Company under this
Agreement and for the authorization, issuance and delivery of the Shares being
sold hereunder has been or shall be taken prior to the Closing, and this
Agreement, when executed and delivered, shall constitute a valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, or other laws of general application relating to or affecting
the enforcement of creditors’ rights generally, or (b) as limited by laws
relating to the availability of specific enforcement, injunctive relief or other
equitable remedies.


 
2

--------------------------------------------------------------------------------

 
 
(d)           Validity of Securities.  The Shares to be purchased and sold
pursuant to this Agreement, when issued, sold and delivered in accordance with
its terms for the consideration expressed herein, will be validly issued, fully
paid and non-assessable.


(e)           Compliance with Other Instruments.  The execution, delivery and
performance of this Agreement by the Company, and the consummation of the
transactions contemplated hereby will not result in a violation of, or default
under, any contract, agreement, instrument, judgment, order, writ, or decree
applicable to the Company.
 
    5.           Representations and Warranties of Purchaser.  Purchaser hereby
makes the following representations and warranties to the Company and Purchaser
agrees to hold harmless the Company from any liability or injury, including, but
not limited to, that arising under Federal or state securities laws, incurred as
a result of any misrepresentation herein or any warranties not performed by
Purchaser.
 
(a)           This Agreement constitutes Purchaser’s valid and legally binding
obligation, enforceable in accordance with its terms subject to applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights, and
rules of law governing specific performance, and Purchaser has full power and
authority to enter into this Agreement.


(b)           Purchaser is the true party in interest and is not purchasing for
the benefit of any other person.


(c)           Purchaser is aware that an investment in the Shares is highly
speculative and subject to substantial risks.  Purchaser is capable of bearing
the high degree of economic risk and burdens of this venture, including, but not
limited to, the possibility of the complete loss of all funds invested, the loss
of any anticipated tax benefits, the lack of a public market, and limited
transferability of the Shares which may make the liquidation of this investment
impossible for the indefinite future.


(d)           The offer to sell the Shares was directly communicated to
Purchaser who is the Chief Executive Officer of  the Company, Purchaser was able
to ask questions of and receive answers concerning the terms and conditions of
this transaction.  At no time was Purchaser presented with or solicited by or
through any article, notice or other communication published in any newspaper or
other leaflet, public promotional meeting, television, radio or other broadcast
or transmittal advertisement or any other form of general advertising.


(e)           Purchaser, if a corporation, limited liability Company,
partnership, trust or other entity, is authorized and duly empowered to purchase
and hold the Shares, has its principal place of business at the address set
forth on the signature page and has not been formed for the specific purpose of
purchasing the Shares.


(f)           The Shares are being purchased solely for Purchaser’s own account,
for investment, and are not being purchased with a view to the resale,
distribution, subdivision or fractionalization thereof.


(g)           Purchaser understands that the Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
state securities laws in reliance upon exemptions from registration for
non-public issuances of securities by issuers of such securities.  Purchaser
understands that the Shares or any interest therein may not be, and agrees that
the Shares or any interest therein, will not be, resold or otherwise disposed of
by Purchaser unless the Shares are subsequently registered under the Securities
Act and under appropriate state securities laws or unless the Company receives
an opinion of counsel satisfactory to it that an exemption from registration is
available.  Purchaser further understands that each certificate representing the
Shares and any other securities issued in respect thereto upon any stock
distribution, recapitalization, merger, consolidation or similar event, are
expected (unless otherwise permitted by the provisions of this Section or by
applicable law) to be stamped or otherwise imprinted with a legend in
substantially the following form (in addition to any legend required under
applicable state securities laws):


 
3

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THE SHARES MAY BE SOLD OR
TRANSFERRED ONLY IF THE SHARES ARE REGISTERED UNDER THE ACT OR THE COMPANY
RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT THAT AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.


(h)           Purchaser affirms that he has been informed of and understands the
following:
 
(1)  
There are substantial restrictions on the transferability of the Shares under
the Securities Act;



(2)  
Purchaser’s position as the Chief Executive Officer of the Company imposes upon
Purchaser certain restrictions under the Securities Act and other federal and
state securities laws which, if obeyed  will have the effect of limiting
Purchaser’s ability to sell or transfer the Shares; and



(3)  
No federal or state agency has made any finding or determination as to the
fairness of the Shares for public investment nor any recommendation or
endorsement of the Shares.



(j)           None of the following information has ever been represented,
guaranteed, or warranted to Purchaser expressly or by implication, by the
Company, or any agents or employee of the Company, or by any other person:


(1)  
The approximate or exact length of time that Purchaser will be required to hold
the Shares;



(2)  
The percentage of profit and/or amount of or type of consideration, profit or
loss to be realized, if any, as a result of an investment in the Shares; or



(3)  
That the past performance or experience of the Company, or associates, agents,
affiliates, or employees of the Company or any other person, will in any way
indicate or predict economic results in connection with the purchase or
ownership of the Shares.



(k)           Purchaser is an “accredited investor,” as such term is defined in
SEC Rule 501(a) promulgated under the Securities Act.


 
4

--------------------------------------------------------------------------------

 
 
(l)           Purchaser as Chief Executive Officer has reviewed and been
involved in the preparation of as well and signed SEC compliance notices
regarding the financial statements of the Company as of December 31, 2013 and
for the quarter then ended and as of September 30, 2014 and for the nine-month
period then ended (collectively, the “Financial Statements”), copies of which
purchaser maintains.  Purchaser has reviewed the Financial Statements with
qualified advisors and Purchaser has had an opportunity to discuss the Financial
Statements with the Company’s management.  All information requested by
Purchaser with respect to the Financial Statements has been supplied to
Purchaser and all questions of Purchaser with respect to the Financial
Statements have been answered to Purchaser’s satisfaction.


(l)           Purchaser hereby agrees to hold harmless, the Company, its
directors, officers, employees, agents and representatives, and any person
participating in the purchase and sale of the Shares from and against any and
all liability, damage, cost and expenses incurred on account of or arising out
of:


 
(1)
Any inaccuracy in the declarations, representations, and warranties herein above
set forth;



 
(2)
The disposition of any of the Shares by Purchaser contrary to the foregoing
declarations, representations and warranties; or



 
(3)
Any action, suit or proceeding based upon (i) the claim that said declarations,
representations, or warranties were inaccurate or misleading or otherwise cause
for obtaining damages or redress from the Company; (ii) the disposition of any
of the Shares; or (iii) the breach by Purchaser of any provision of this
Agreement.



    6.           Indemnification.  Purchaser hereby covenants and agrees to
indemnify the Company (including its directors, officers, employees and agents)
and any person participating in the distribution of the Shares and hold them
harmless from and against any and all liability, damage, costs (including legal
fees and court costs) and expenses incurred on account of or arising out of (i)
any inaccuracy in the declarations, representations, and warranties of Purchaser
herein above set forth; (ii) the disposition of any of the Shares contrary to
the foregoing declarations, representations and warranties; and (iii) any
action, suit or proceeding based upon (A) the claim that said declarations,
representations, or warranties were inaccurate or misleading or otherwise cause
for obtaining damages or redress from the Company; (B) the disposition of any of
the Shares; or (C) the breach by Purchaser of any provision of this Agreement.


    7.           Miscellaneous.


7.1           Entire Agreement.  This Agreement, together with its exhibits and
any other documents referenced herein, constitute the entire contract between
the Company and Purchaser relative to the purchase and sale of the Shares and
supersede any and all prior or contemporaneous oral or written agreements,
understandings and discussions with respect thereto.


 
5

--------------------------------------------------------------------------------

 
 
7.2           Expenses.  The Company and Purchaser will each bear his or its own
legal and other fees and expenses in connection with the transactions
contemplated in this Agreement.


7.3           Counterparts.  This Agreement may be executed in two or more
counterparts, (including by facsimile,) each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


7.4           Headings.  The headings of the sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.


7.5           Survival of Representations and Warranties.  The representations
and warranties of the parties contained in or made pursuant to this Agreement
shall survive the execution of this Agreement and the Closing.


7.6           Amendments.  Any term or provision of this Agreement may be
amended and the observance of any term, condition, or provision of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) by a written instrument signed by the Company
and Purchaser.


7.7           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision was excluded and shall be enforceable in
accordance with its terms.


7.8           Acknowledgement as to Counsel.  The parties acknowledge and agree
that counsel for the Company has prepared this Agreement and the other documents
contemplated hereby as counsel to the Company and not as counsel to Purchaser
and that Purchaser has been advised and given opportunity to retain his, her or
its own counsel at his, her or its own expense.


7.9           Governing Law.  This Agreement shall be governed and construed for
all purposes in accordance with the laws (without giving effect to the
principles governing conflicts of laws) of the State of Delaware.  The parties
hereby subject themselves to the jurisdiction of the Federal and state courts
located within Maricopa County, State of Arizona.




[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY; SIGNATURE PAGE FOLLOWS]


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed (or caused this Agreement
to be executed by their duly authorized representative) as of the date first
written above.




“PURCHASER”:
Steven G. Mihaylo, as Trustee of The Steven G. Mihaylo Trust (As Restated) dated
December 13, 2001.
 
 
__/s/ Steven G. Mihaylo_____________
                                                                                    ADDRESS
 
 
Steven G. Mihaylo, Trustee                                      ___P.O. Box
19790___________
                                                                                      
___Reno, NV 89511__________
                                                                                       _________________________



 
“COMPANY”:


CREXENDO, INC.,
A Delaware corporation
 
 
__/s/ Ronald Vincent_______________         ADDRESS
Ronald Vincent, CFO                                     _____1615 S. 52nd
St._____
                                                                                     
_____Tempe, AZ 85331___
                                                                                      ______________________
 
7

--------------------------------------------------------------------------------

 